United States Court of Appeals
                        For the First Circuit


No. 13-2358

                      UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                             BYRON JONES,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Patti B. Saris, U.S. District Judge]



                                Before

                        Selya, Circuit Judge,
                     Souter,* Associate Justice,
                      and Lipez, Circuit Judge.


     Jonathan Shapiro, with whom Harley C. Racer and Stern,
Shapiro, Weissberg & Garin, LLP were on brief, for appellant.
     Kelly Begg Lawrence, Assistant United States Attorney, with
whom Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.


                          February 20, 2015



     *
      Hon. David H. Souter, Associate Justice (ret.) of the Supreme
Court of the United States, sitting by designation.
           SELYA, Circuit Judge.           Following a failed motion to

suppress, defendant-appellant Byron Jones pleaded guilty to an

array of drug-trafficking charges.           The defendant now challenges

both his conviction and his 135-month sentence.                   His appeal

requires us, inter alia, to construe and apply for the first time

a sentencing enhancement for maintaining a premises for the purpose

of manufacturing or distributing drugs.           See USSG §2D1.1(b)(12).

After careful consideration of all the issues against the backdrop

of a scumbled record, we affirm.

I.   BACKGROUND

           We briefly rehearse the genesis and travel of the case.

In the fall of 2011, a Cape Cod drug dealer (whom for simplicity's

sake we shall call CW) was under the watchful eye of the Drug

Enforcement Administration (DEA).            On November 7, local police

observed CW meeting the defendant at an apartment in Fall River,

Massachusetts     before   selling   crack    cocaine   to   a   confidential

informant. The surveillance team later saw the defendant's alleged

coconspirator, Meaghan Murphy, enter and leave the apartment on

several occasions.

           Aware that the defendant previously had been convicted of

drug-peddling charges, the DEA began monitoring the apartment.             On

November 21, the authorities saw CW meet Murphy at the apartment

and then sell crack cocaine to an undercover police officer.               CW

again met Murphy at the apartment on December 8. Immediately after


                                     -2-
this meeting, police officers detained CW and seized 63 grams of

crack cocaine.     At this point, CW began cooperating with the DEA.

             On three occasions between December 15, 2011 and January

24, 2012, agents directed CW to contact the defendant by text

message to set up controlled buys.        These messages resulted in two

sales by Murphy and one sale by the defendant himself.           During two

of the transactions, a video recording device captured footage of

Murphy or the defendant retrieving drugs from a cooler inside the

apartment.

             On January 24, 2012, DEA agents, armed with search and

arrest warrants, entered the apartment, found the defendant there,

and arrested him.     The ensuing search recovered over 600 grams of

crack cocaine, nearly 500 grams of powdered cocaine, and extensive

evidence that crack was being cooked and packaged on site.

             In due season, a federal grand jury indicted Murphy and

the   defendant.      The   indictment      charged   the   defendant    with

conspiracy to distribute controlled substances, possession of

controlled    substances    with   intent    to   distribute,1   and    three

specific offense counts reflecting particular crack sales.              See 21

U.S.C. §§ 841(a)(1), 846.

             The defendant initially maintained his innocence and, in

view of his indigency, a magistrate judge appointed counsel to



      1
      This count referred to the contraband found at the apartment
during the premises search.

                                    -3-
represent him.      See 18 U.S.C. § 3006A.       Within a matter of weeks,

the defendant moved for the appointment of new counsel, accusing

his original lawyer of failing to raise certain issues during

detention proceedings.        On March 23, 2012, the magistrate judge

granted the motion and replaced the first attorney with a second

court-appointed attorney.

           Slightly    more   than   four     months     went   by    before   the

defendant again requested new counsel, this time citing a failure

to   communicate.      Once   again,    the    magistrate       judge   obliged,

replacing the second appointed attorney with yet a third appointed

attorney (Daniel Cloherty).

           Based on the travel of the case, the district court

anticipated that the defendant would file a motion to suppress by

March 15, 2013.       Instead, Attorney Cloherty moved to withdraw,

asserting that there had been an irreparable breakdown in the

lawyer-client    relationship.         The    district    court      probed    this

assertion over two days of hearings.               After determining that

Attorney Cloherty and the defendant were communicating well enough

to enable them to mount an adequate defense, the court denied the

motion.   Notwithstanding warnings from the court about the perils

of self-representation, the defendant elected to proceed pro se on

the motion to suppress (with Attorney Cloherty as standby counsel).

           The defendant proceeded to file his suppression motion.

Following an evidentiary hearing, the court rejected it.                       The


                                     -4-
defendant thereafter relinquished his pro se status and Attorney

Cloherty resumed his role as defense counsel.

          Eventually, the government and the defendant entered into

a written plea agreement (the Agreement).    The Agreement provided

that the defendant would plead guilty to all five counts in

exchange for the government's withdrawal of a sentence-enhancing

information.   See 21 U.S.C. § 851.

          At the change-of-plea hearing, the court advised the

defendant of the charges against him.       The subsequent colloquy

revealed that the defendant had a partial college education, knew

how to read and write, and had read and understood the indictment

and the Agreement.     At the court's direction, the government

recounted the factual basis for the charges.        The prosecutor

described the events leading up to the three controlled buys, the

buys themselves, the search of the apartment, and the circumstances

of the defendant's arrest.    When the court asked the defendant

whether he disagreed with any part of this factual narrative, he

replied that he did not. The court then read the indictment aloud,

and the defendant pleaded guilty to each and every count.




                                -5-
            Following the defendant's plea to the conspiracy charge,2

the court asked, "So you and Meaghan Murphy were in a conspiracy to

distribute crack?"     The defendant responded in the affirmative.

            The disposition hearing proved to be contentious.          The

presentence     investigation      report    recommended    a    two-level

enhancement for maintaining the apartment as a stash house.            See

USSG §2D1.1(b)(12).     It also recommended adding two points to the

defendant's criminal history score for committing the offenses of

conviction while on supervised release following his incarceration

for an earlier crime.         See id. §4A1.1(d).      The district court

resolved both disputed sentencing issues against the defendant.

These    rulings   combined   to   elevate   the   defendant's   guideline

sentencing range (GSR) to 135-168 months.3

            The court sentenced the defendant to a bottom-of-the-

range incarcerative term of 135 months. This timely appeal ensued.


     2
         The court stated in relevant part:

     [F]rom a time unknown to the grand jury but from at least
     . . . November 2011, and continuing thereafter until in
     or about January 24, 2012, in Fall River and elsewhere,
     in the District of Massachusetts, [Byron Jones] and
     Meaghan Murphy did knowingly and intentionally combine,
     conspire, confederate and agree . . . to possess with
     intent to distribute and to distribute cocaine base and
     cocaine . . . .
     3
       Without the stash house enhancement and the added criminal
history points, the defendant's GSR would have been 97-121 months.
Of course, that GSR would have been trumped by the 10-year
mandatory minimum sentence that applied because the conspiracy
involved more than 280 grams of crack cocaine.      See 21 U.S.C.
§ 841(b)(1)(A)(iii).

                                    -6-
II.   ANALYSIS

             The defendant's counseled brief, filed by new appellate

counsel, advances three principal claims of error.       In addition,

the defendant has filed a pro se brief.    We consider the claims set

forth in the defendant's counseled brief one by one and then deal

with the claims raised in his pro se brief.      Finally, we tie up a

loose end.

                         A.   The Guilty Plea.

             The defendant insists that his guilty plea should be

vacated because it was not knowing and voluntary. In his view, the

district court failed adequately to apprise him of the nature of

the charges.     Since the defendant did not challenge the integrity

of his plea below, our review is for plain error.         See United

States v. Vonn, 535 U.S. 55, 58-59 (2002).           To satisfy this

exacting standard, the defendant must demonstrate "(1) that an

error occurred (2) which was clear or obvious and which not only

(3) affected [his] substantial rights, but also (4) seriously

impaired the fairness, integrity, or public reputation of judicial

proceedings."    United States v. Duarte, 246 F.3d 56, 60 (1st Cir.

2001).

             Federal Rule of Criminal Procedure 11(b)(1)(G) requires

a district court, before accepting a guilty plea, to "inform the

defendant of, and determine that [he] understands, . . . the nature

of each charge to which [he] is pleading."       This rule exists "to


                                  -7-
ensure that a defendant who pleads guilty does so with full

comprehension of the specific attributes of the charge and the

possible consequences of the plea."        United States v. Ramos-Mejía,

721 F.3d 12, 14 (1st Cir. 2013) (internal quotation marks omitted).

             The defendant identifies three ostensible shortcomings in

the change-of-plea colloquy.         He says that the court did not

explain the elements that the government would have to prove to

establish each of the five charges; that no one sufficiently

described either the conspiracy or the events leading up to the

controlled buys; and that the court neglected to explain the

meaning      of   terms    like   "conspiracy"     and    "willfully     and

intentionally."

             The defendant is foraging in an empty cupboard.       Rule 11

does not require a district court either to spout a fixed catechism

or to use a set of magic words.       See id. at 15.     Nor does the rule

demand explanations of the "technical intricacies of the charges in

the indictment."     Id. (internal quotation mark omitted).        While a

district court must touch all of the appropriate bases, it need not

be precise to the point of pedantry.         In the final analysis, the

adequacy of a given colloquy must be assessed in light of "the

attributes of the particular defendant, the nature of the specific

offense, and the complexity of the attendant circumstances."             Id.

When   the    charges     are   uncomplicated    and   the   defendant    is

intelligent, reading the indictment to him, placing the charges in


                                     -8-
an appropriate factual context, and obtaining his acknowledgment of

understanding will normally suffice.           See id.; United States v.

Delgado-Hernández, 420 F.3d 16, 26 (1st Cir. 2005); United States

v. Ramirez-Benitez, 292 F.3d 22, 27 (1st Cir. 2002).

          In this instance, the charges are not intricate and the

circumstances     that     undergird     the   charges   are   about   as

straightforward as one could imagine.          This is a run-of-the-mine

two-person conspiracy.        Several of the overt acts within the

charged conspiracy parallel the specific offense counts in the

indictment. Understanding those counts (and, thus, the conspiracy)

is child's play: they are rooted in nothing more complicated than

hand-to-hand controlled buys.

          The defendant's background contains nothing to suggest

that he could not easily understand and appreciate these simple

charges (which were read to him by the district court).          He is a

high-school     graduate   who   has   some    college-level   education.

Moreover, his prior conviction for conspiring to distribute crack

cocaine evinces a degree of familiarity with the criminal justice

system in general and with criminal drug-trafficking conspiracies

in particular.    Last but not least, the Agreement attested to the

fact that the defendant had discussed the charges with his lawyer

and understood them.

          Given this mise-en-scène, we conclude that the district

court adequately conveyed the nature of the charges.           See Ramos-


                                   -9-
Mejía, 721 F.3d at 15-16.     A more elaborate explanation of various

terms contained in the indictment was not necessary.          See United

States v. Carter, 815 F.2d 827, 829 (1st Cir. 1987) (concluding

that similar charges were "simple enough that a man with a high

school education who says that he understands them should be

believed").

          The   defendant's    attempt   to   strengthen    his   hand   by

denigrating the government's recitation of the facts at the change-

of-plea hearing is unavailing.      The prosecutor explained that CW

was observed meeting with the defendant and/or Murphy on divers

occasions, after each of which crack was found in CW's possession.

While the prosecutor did not specify the dates of the transactions,

he described how CW made three controlled buys over the course of

a few weeks beginning December 15, 2011.       Coupled with the reading

of the charges contained in the indictment (which alleged a

conspiracy that was underway by November of 2011 and specified the

dates of the three controlled buys), the prosecutor's version of

the relevant events sufficiently apprised the defendant that the

charges against him encompassed conduct predating the controlled

buys.

          The   defendant's    contention     that   the   change-of-plea

colloquy did not furnish him with enough information to understand

that certain sentencing enhancements might apply is wide of the

mark.   At the change-of-plea hearing, the government set out the


                                  -10-
minimum and maximum penalties appurtenant to the offenses of

conviction and elucidated its position with respect to sentencing.

The court then explained the process through which it would

determine the defendant's sentence.              This was more than enough:

nothing   in    Rule    11   obliges   a   district    court    to    inform   the

defendant, at a change-of-plea hearing, of the exact manner in

which future guideline calculations may evolve.              See Fed. R. Crim.

P. 11 advisory committee's note (1989 amendment) ("Since it will be

impracticable, if not impossible, to know which guidelines will be

relevant prior to the formulation of a presentence report and

resolution of disputed facts, [the district court is not required]

to specify which guidelines will be important or which grounds for

departure might prove to be significant.").             Any other rule would

put the cart before the horse, requiring the court to get the

functional equivalent of a full presentence investigation report

before it could accept a guilty plea.

              The short of it is that where, as here, criminal charges

are uncomplicated, reading the indictment, supplying a factual

basis   for    the     charges,   explaining     the   manner    in    which   the

sentencing     guidelines     operate,     and   obtaining     the    defendant's

acknowledgment of understanding will typically suffice to satisfy

the strictures of Rule 11.          It follows that there was no error,

plain or otherwise, in the change-of-plea colloquy.




                                       -11-
                     B.     The Stash House Enhancement.

           We come now to the first of the defendant's claims of

sentencing error: his claim that the district court erred in

enhancing his offense level on the ground that he maintained the

apartment as a stash house.            We approach this aspect of the case

mindful that the government bears the burden of proving the

elements of a sentencing enhancement by a preponderance of the

evidence. See United States v. Paneto, 661 F.3d 709, 715 (1st Cir.

2011).   We review the district court's factual findings for clear

error and its interpretation and application of the sentencing

guidelines de novo.        See id.     When the raw facts are susceptible to

more than one reasonable inference, a sentencing court's choice

between those competing inferences cannot be clearly erroneous.

See United States v. Ruiz, 905 F.2d 499, 508 (1st Cir. 1990).

           In drug-trafficking cases, the sentencing guidelines

direct a district court to increase a defendant's offense level by

two   levels   if    he    "maintained    a     premises     for   the   purpose   of

manufacturing       or    distributing    a     controlled    substance."        USSG

§2D1.1(b)(12).           Here,   the    proof     —   drawn    largely    from     the

suppression hearing — was something of a mixed bag.

           On the one hand, the evidence showed that the defendant

did not own or rent the apartment (the ostensible tenant being one

Crystal Croteau), did not receive mail there, did not use the

address on any official forms (say, a driver's license), and did


                                         -12-
not contract for any of the utilities (which were billed to

Croteau). The surveillance evidence indicated that the defendant's

primary residence was his girlfriend's home, not the apartment.

              On the other hand, the evidence showed that the defendant

had ready access to the apartment. He testified that he had gotten

a key from Croteau and admitted that he sometimes delivered the

rent money on her behalf.            He further admitted that he had given a

duplicate key to Murphy, that he from time to time spent the night

at     the    apartment    (sometimes       alone      and     sometimes   with     his

girlfriend), that he kept clothes and a toothbrush there, and that

he felt free to come and go as he pleased.                     There was no evidence

that Croteau had ever lived in the apartment or that Murphy had

ever spent the night there.

              Based on the facts developed during the government's

surveillance and the suppression hearing, the district court found

that the defendant had dominion and control over the apartment and

used     it    principally     for     purposes     of       his   drug-distribution

enterprise.          The   court     proceeded    to     apply     the   stash    house

enhancement, hiking the defendant's offense level by two levels.

The defendant objected below, and renews his objection on appeal.

              The stash house enhancement was developed as a response

to the Fair Sentencing Act of 2010, which directed the Sentencing

Commission      to   provide   for     a    two-level     enhancement      when   "the

defendant      maintained    an    establishment         for    the   manufacture    or


                                           -13-
distribution of a controlled substance, as generally described in

[21 U.S.C. § 856]."    Pub. L. No. 111-220, § 6(2), 124 Stat. 2372,

2373. In view of the enhancement's lineage, courts interpreting it

have generally looked to case law interpreting 21 U.S.C. § 856.

See, e.g., United States v. Flores-Olague, 717 F.3d 526, 531-32

(7th Cir. 2013); United States v. Miller, 698 F.3d 699, 705-07 (8th

Cir. 2012).   We follow this praxis.

          The stash house enhancement applies when a defendant

knowingly maintains a premises for the purpose of manufacturing or

distributing a controlled substance.     See USSG §2D1.1, comment.

(n.17); see also United States v. Verners, 53 F.3d 291, 295-96

(10th Cir. 1995).     The term "maintains" is not defined either in

the guideline or in its statutory antecedent.       The Sentencing

Commission's commentary, designed to bridge this gap, instructs

courts to consider, among other things, "whether the defendant held

a possessory interest in (e.g., owned or rented) the premises" and

"the extent to which the defendant controlled access to, or

activities at, the premises."    USSG §2D1.1, comment. (n.17).   In

cases arising under section 856, courts have deemed relevant

considerations such as "[a]cts evidencing such matters as control,

duration, acquisition of the site, renting or furnishing the site,

repairing the site, supervising, protecting, supplying food to

those at the site, and continuity."    United States v. Clavis, 956
F.2d 1079, 1091 (11th Cir. 1992).        This is obviously a non-


                                -14-
exhaustive list; as particular cases vary, so too will the factors

that may inform the question of whether a defendant maintains a

premises.

            The "use" component of the stash house enhancement is

likewise protean.       Nevertheless, one thing is clear: for the

enhancement to apply, drug distribution need not be the sole reason

that a defendant maintains the premises. Rather, drug distribution

must be a "primary or principal" use, as opposed to a use that is

merely "incidental or collateral."          USSG §2D1.1, comment. (n.17).

A defendant's purpose may be inferred from the totality of the

circumstances, including such facts as the quantity of drugs

discovered and the presence of drug paraphernalia or tools of the

drug-trafficking trade. See Flores-Olague, 717 F.3d at 533-34; see

also   Verners, 53 F.3d   at   296-97    (explaining     that   "the    more

characteristics of a business that are present, the more likely it

is that the property is being used" for a prohibited purpose). One

relevant    consideration     is   frequency;   that   is,    how   often    the

defendant used the premises for drug-related purposes and how often

he used the premises for lawful purposes.                  See USSG §2D1.1,

comment. (n.17).

            Examined   through     this     prism,   the   district   court's

deployment of the stash house enhancement passes muster. There was

ample evidence that the defendant exercised dominion and control

over the apartment.     He had a key, came and went at will, and slept


                                     -15-
there whenever he pleased.    He — and no one else — kept clothes and

toiletries there.     In addition, he controlled the activities that

took place at the apartment (by, for example, furnishing a key to

his coconspirator) and ensured that the premises would remain

available by delivering rent payments.

           The district court's finding that a sufficient nexus

existed between the premises and the defendant's drug-trafficking

activities is unimpugnable.    Surveillance evidence showed that the

defendant and Murphy sold drugs from the apartment for nearly three

months.   Furthermore, the DEA's search of the apartment disclosed

that sizeable quantities of cocaine and numerous accouterments of

the drug-trafficking trade (e.g., a digital scale, boxes of baking

soda and sandwich bags, kilo wrappers bearing cocaine residue, and

a pot and spoon that tested positive for cocaine) were being kept

there. Viewed against this backdrop, we discern no clear error in

the district court's finding that a principal use of the apartment

was for activities related to the defendant's distribution of

controlled substances.

           The defendant's efforts to resist the enhancement are

unavailing.   To begin, he argues that he did not maintain the

apartment at all since he neither owned nor rented it.       This is

true as far as it goes, but it does not take the defendant very

far.   The enhancement does not require either ownership or a

leasehold interest.    See, e.g., United States v. Renteria-Saldana,


                                 -16-
755 F.3d 856, 859-60 (8th Cir. 2014); Flores-Olague, 717 F.3d at

532.    This makes good sense: it would defy reason for a drug dealer

to be able to evade application of the enhancement by the simple

expedient of maintaining his stash house under someone else's name.

See United States v. Morgan, 117 F.3d 849, 857-58 (5th Cir. 1997).

            The defendant's second plaint is no more compelling.        He

asserts that he lacked sufficient control over the apartment

because his access was non-exclusive.         This is wishful thinking:

the terms of the enhancement do not require that a defendant

control access to the premises to the exclusion of all others.

            The defendant's third attack on the imposition of the

enhancement is an exercise in revisionist history.         He challenges

the finding that a primary use of the apartment was for drug

distribution on the ground that he and others used the apartment as

a residence.    That is pure codswallop: the court below supportably

found    that   the   apartment   was   not   the   defendant's   habitual

residence, and the record contains no evidence that anyone else

lived there.

            Finally, the defendant complains that what was sauce for

the goose was not sauce for the gander: when sentenced, Murphy did

not receive the stash house enhancement.        Building on this rickety

foundation, he suggests that applying the enhancement to him

results in an unwarranted sentencing disparity. This suggestion is

vecordious.


                                   -17-
             To    begin,     the   defendant's    argument   erects    a   false

dichotomy.        The issue is whether the record fairly supports the

enhancement as to the defendant. Whether Murphy (who was sentenced

at a different time and on what may have been a different record)

deserved a similar enhancement is a different question. See, e.g.,

United States v. Rios, 893 F.2d 479, 481 (2d Cir. 1990) (per

curiam).

             At any rate, the district court warrantably found the

evidence   that         the   defendant    maintained   the   apartment     "much

stronger" than the evidence that Murphy maintained it.                 Thus, any

disparate treatment was fully justified.

                   C.    The Added Criminal History Points.

             In selecting a defendant's criminal history category

(CHC), the guidelines direct the sentencing court to add two

criminal history points if the defendant committed the offense(s)

of conviction while under a criminal justice sentence.                 See USSG

§4A1.1(d).        It is undisputed that a supervised release term is a

criminal justice sentence, see id., and that the defendant was on

supervised release in connection with a prior drug-trafficking

conviction until December 13, 2011.               For this reason, the court

below added the two criminal history points — an action that

boosted the defendant into a higher CHC.

             The defendant protests.             He insists that the conduct

underlying the offenses of conviction did not begin until December


                                          -18-
15,   2011    (the   date    of   the   first    controlled     buy)   and   that,

therefore, the district court had no right to add the two extra

criminal history points.

              This dog will not hunt.           The conspiracy charge is the

linchpin of the government's case, and the indictment stated that

the lifespan of the conspiracy ran at least from November of 2011

to January of 2012.         The defendant pleaded guilty to that charge.

By    doing   so,    the   defendant    admitted    that   he   was    guilty   of

participating in the charged conspiracy as early as November of

2011 (a time when he was still serving his supervised release

term).     See United States v. Hernández, 541 F.3d 422, 424-25 & n.1

(1st Cir. 2008); see also United States v. Grant, 114 F.3d 323, 329

(1st Cir. 1997) ("When a criminal defendant pleads guilty, he

admits not only that he committed the factual predicate underlying

his conviction, but also that he committed the crime charged

against him." (internal quotation marks omitted)).                     No more is

exigible to justify the two added criminal history points.4




       4
       If more were needed — and we do not think that it is — the
presentence investigation report cited evidence that the defendant
and Murphy were actively selling crack cocaine out of the apartment
in November and early December.           Although the defendant
unsuccessfully objected to those portions of the report, he offered
no evidence in refutation.       Where, as here, a defendant's
objections to a presentence investigation report are wholly
conclusory and unsupported by countervailing evidence, the
sentencing court is entitled to rely on the facts set forth in the
presentence investigation report. See United States v. Cyr, 337
F.3d 96, 100 (1st Cir. 2003).

                                        -19-
                           D.   The Pro Se Brief.

            This brings us to the defendant's pro se brief, which

advances what amount to three additional assignments of error.5          We

first set the stage and then address the defendant's claims.

            1.   Setting the Stage.     After Attorney Cloherty moved to

withdraw, the district court conducted two hearings.          At the first

hearing, Attorney Cloherty indicated that he and the defendant

disagreed about what arguments to present in the suppression

motion.   He did not offer any specifics, but said that he and the

defendant had been trying to reconcile their differences.         For his

part, the defendant provided little further illumination.

            Premised in part on its own observations, the district

court concluded that the defendant and Attorney Cloherty were

communicating and, at most, had described "a vague dispute" over

legal strategy.      The court told the defendant that it would not

appoint yet a fourth attorney for him.          Consequently, he had the

choice of continuing to be represented by Attorney Cloherty or

proceeding pro se.        After conferring with Attorney Cloherty, the

defendant   stated    a    preference   for   representing   himself   with

Attorney Cloherty as standby counsel. But when the court attempted

to conduct a waiver colloquy, see Faretta v. California, 422 U.S.
5
       The pro se brief hints at other claims — but these are
either insufficiently developed or plainly unsupportable.

                                    -20-
806, 835 (1975), the defendant refused to participate.                    On that

discordant note, the court adjourned the hearing.

                 Attorney Cloherty thereafter filed a status report,

stating that he had spoken to the defendant and that the defendant

wished to proceed pro se (with Cloherty as standby counsel).                     The

court then convened a second hearing, at which the defendant once

again urged the court to appoint new counsel. He explained that he

and Attorney Cloherty disagreed about whether and how to raise the

issue       of   standing     in   connection   with   the   apartment    search.

Attorney Cloherty suggested that the standing issue was not the

best example of their disagreements; the defendant, he said, wanted

him   to     raise    other    (unidentified)    issues,     none   of   which   he

(Attorney Cloherty) thought viable.                The court revisited the

matter, and again concluded that the attorney-client relationship

had not experienced an irretrievable breakdown.                 Thus, the court

refused to appoint new counsel.

                 The court then embarked on a Faretta colloquy.              As a

precursor, it warned the defendant that he would not represent

himself as effectively as would Attorney Cloherty.                  The defendant

acknowledged as much but nonetheless persisted in his decision to

proceed pro se with standby counsel.6




        6
       At the first hearing, the concept of "standby counsel" had
been fully explained to the defendant.

                                         -21-
           Beginning the Faretta     colloquy, the court carefully

informed the defendant that he had a constitutional right to

counsel and that his waiver of that right must be knowing and

voluntary.      The court reminded the defendant that he was not a

lawyer and that Attorney Cloherty would almost certainly do a

better job for him.      It then warned that "by presenting certain

issues . . . [the defendant] may actually be presenting certain

information to the Court or to the government that may be a hazard"

to him.   Notwithstanding these admonitions, the defendant repeated

that he wanted to represent himself — and he signed a written

waiver of his right to counsel.

           2.    Denial of Motion to Withdraw.   The defendant's first

pro se claim of error relates to the district court's denial of

Attorney Cloherty's motion to withdraw.7         The governing legal

principles are familiar.     A criminal defendant's Sixth Amendment

right to counsel is a right of the highest order.      See Johnson v.

Zerbst, 304 U.S. 458, 467-68 (1938).     Thus, an indigent defendant

in a criminal case is entitled to appointed counsel — but that does

not mean that such a defendant has an unbounded right to the

particular counsel of his choosing.      See United States v. Myers,



     7
       The defendant complains not only that the court should have
granted the motion to withdraw but also that the court should have
agreed to appoint new counsel. Since these are two sides of the
same coin, see, e.g., United States v. Díaz-Rodríguez, 745 F.3d
586, 590 n.4 (1st Cir. 2014), we analyze the claim of error solely
in terms of the motion to withdraw.

                                 -22-
294 F.3d 203, 206 (1st Cir. 2002).                 In some circumstances, a

district court may force a defendant to choose between proceeding

with unwanted counsel or no counsel at all.                 See, e.g., United

States v. Proctor, 166 F.3d 396, 402 (1st Cir. 1999).

                We review the denial of a motion to withdraw for abuse of

discretion.8        See United States v. Reyes, 352 F.3d 511, 515 (1st

Cir. 2003).        In conducting this tamisage, we assay "the timeliness

of the motion, the adequacy of the court's inquiry into the

defendant's        complaint,   and   whether     the   conflict   between   the

defendant and his counsel was so great that it resulted in a total

lack       of   communication   preventing   an    adequate   defense."      Id.

(internal quotation marks omitted).             Here, the first two factors

are not in dispute: the government concedes the timeliness of the

motion, and both sides agree that the court's inquiry was adequate.

Accordingly, we train the lens of our inquiry on the third factor.

                Reviewing the record that was before the district court

when it made the challenged ruling, see United States v. Pierce, 60
F.3d 886, 891 (1st Cir. 1995), we conclude that the court did not

abuse its discretion in denying the motion to withdraw.                Neither


       8
        It is an open question in this circuit whether an
unconditional guilty plea bars a defendant from later contesting
the denial of a motion to withdraw. See United States v. Hicks,
531 F.3d 49, 54 n.8 (1st Cir. 2008); United States v. Gaffney, 469
F.3d 211, 214-15 (1st Cir. 2006). Here, however, the government
has not argued that the defendant is barred from contesting the
denial of the motion. Consequently, the government has waived the
point. See United States v. Zannino, 895 F.2d 1, 17 (1st Cir.
1990).

                                      -23-
the defendant nor Attorney Cloherty identified the full extent of

their disagreement.      Although the defendant noted a dispute about

standing, Attorney Cloherty indicated that issue was not the

primary source of their discord, and the defendant provided no

further details.       In addition, the record makes manifest that

Attorney Cloherty and the defendant were communicating at an

acceptable level before, during, and after the hearings on the

motion to withdraw.      We hold, therefore, that the district court

acted within its discretion in denying the motion to withdraw. See

United States v. Francois, 715 F.3d 21, 29 (1st Cir. 2013) (holding

that disdain for counsel's advice was not irreparable breakdown

where client and counsel were communicating); United States v.

Woodard, 291 F.3d 95, 108 (1st Cir. 2002) (holding that attorney's

refusal to file a motion he deemed frivolous, without more, did not

constitute irreparable breakdown).

             3.   Waiver Colloquy.    The defendant next claims that his

waiver of the right to counsel was invalid because the district

court failed to give him appropriate advice about his rights. This

claim lacks force.

             To be sure, a criminal defendant may waive his right to

legal representation.      See Faretta, 422 U.S. at 834.    But because

significant disadvantages accompany self-representation, the trial

court must ensure that such a waiver is knowing, intelligent, and

voluntary.    See Woodard, 291 F.3d at 109.      To this end, the court


                                     -24-
must   make    certain     that   the   defendant      states     his   intent    to

relinquish his right to counsel in "unequivocal language."                       Id.

Relatedly, the court must advise the defendant "of the dangers and

disadvantages of self-representation, so that the record will

establish that he knows what he is doing and his choice is made

with eyes open."         Faretta, 422 U.S. at 835 (internal quotation

marks omitted).

              Seeking to find sanctuary in these protections, the

defendant argues that he never expressed his desire to represent

himself in unequivocal terms.             This argument is belied by the

record.    The defendant's decision to proceed pro se was stated in

no uncertain terms in the written status report that Attorney

Cloherty   filed    with    the   district     court   on   his    behalf.       The

defendant reaffirmed that decision both in his response to the

court's questioning at the second hearing and in the waiver form

that he executed.

              The defendant's fallback position is that his waiver of

the right to counsel was not knowing and intelligent because the

court's Faretta warning was inadequate.           This claim comprises more

cry than wool.

              At a Faretta hearing, the district court is not required

to make a rote recitation of a detailed script.              See United States

v. Robinson, 753 F.3d 31, 43 (1st Cir. 2014).               While a court must

do more than make vague allusions to the consequences of a waiver,


                                        -25-
the efficacy of the court's Faretta warning must be evaluated on

the basis of the record as a whole.              We will uphold a waiver of the

right    to   counsel   as    long   as    the    record   supports   a   reasoned

conclusion that the defendant was fully apprised of his right to

counsel and of the disadvantages he would encounter should he elect

to proceed pro se.      See id. at 44-45; Francois, 715 F.3d at 30-31.

              The Faretta warning here easily passes through this

screen.       The district court warned the defendant of the general

dangers of self-representation.             Indeed, the court went so far as

to tell the defendant that it was "a terrible idea" for him to

represent himself.           The court also warned him that, without a

lawyer, he might inadvertently reveal information that would come

back to bite him.

              Even though the colloquy was relatively brief, the record

as a whole adequately supports the court's determination that the

defendant's waiver of the right to counsel was made with his eyes

wide open.      See, e.g., Robinson, 753 F.3d at 44-46; United States

v. LaBare, 191 F.3d 60, 67-68 (1st Cir. 1999).                  The defendant's

choice may well have been foolhardy, but it was not uninformed.

              4.   Ineffective Assistance of Counsel.           The defendant's

remaining claim is rooted in the notion that Attorney Cloherty was

ineffective in the run-up to the suppression motion and that,

therefore, the defendant had no practical choice but to go it

alone.    This claim is not properly before us.


                                          -26-
             It is well-settled that factbound claims of ineffective

assistance of counsel, not raised in the district court, cannot be

broached for the first time on direct review. See United States v.

Mala, 7 F.3d 1058, 1063 (1st Cir. 1993).              Rather, such claims

typically must be brought before the district court in a collateral

post-conviction proceeding.         See id.       Although we may make an

occasional exception in those rare instances in which the record is

sufficiently    developed    to   permit   reasoned   consideration        of   a

previously unexplored ineffective assistance claim at the appellate

level, see, e.g., United States v. Natanel, 938 F.2d 302, 309 (1st

Cir. 1991), this case falls well within the compass of the general

rule.   The record below is utterly devoid of relevant information

concerning    what   transpired    between    Attorney   Cloherty    and    the

defendant.      The same holds true for the defendant's belated

suggestion that he was forced to plead guilty because of Attorney

Cloherty's deficient trial preparation.           Consequently, we dismiss

this claim of error without prejudice to the defendant's right to

seek relief pursuant to 28 U.S.C. § 2255.

                             E.   A Loose End.

             While this case was pending on appeal, the Sentencing

Commission    adopted   an   amendment     that   reduced   the   recommended

penalties for many drug offenses by decreasing the applicable base

offense levels.      See USSG App. C, Amend. 782 (Nov. 1, 2014).       These

reductions were later given retroactive effect.             See USSG App. C,


                                    -27-
Amend. 788 (Nov. 1, 2014).      The defendant invites us to remand his

case for resentencing under this amended guideline.

            We decline this invitation.        The remedy for a defendant

who seeks resentencing under a retroactive guideline amendment is

to   file   a   motion   in   the   district   court.    See   18   U.S.C.

§ 3582(c)(2); see also United States v. Rivera Calderón, 578 F.3d
78, 107-08 (1st Cir. 2009); United States v. Chandler, 534 F.3d 45,

51 (1st Cir. 2008).      We therefore reject the defendant's request;

without prejudice, however, to the defendant's right to file a

motion in the district court seeking this relief.

III.   CONCLUSION

            We need go no further. For the reasons elucidated above,

we affirm both the defendant's conviction and his sentence.           Our

decision is without prejudice to the defendant's right to raise his

ineffective assistance of counsel claim, if he so chooses, in a

collateral proceeding under 28 U.S.C. § 2255.            Our decision is

similarly without prejudice to the defendant's right to seek

resentencing in the district court under the guideline amendments

discussed above.



So Ordered.




                                    -28-